Citation Nr: 0630510	
Decision Date: 09/28/06    Archive Date: 10/04/06

DOCKET NO.  03-00 186A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for a cardiovascular 
disorder, claimed as paroxysmal atrial fibrillation.


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1944 to February 
1946.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.

When this matter was before the Board in September 2004, the 
Board denied the veteran's claim of entitlement to service 
connection for a cardiovascular disorder, claimed as 
paroxysmal atrial fibrillation.  The veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).  In a July 2005 order, the Court 
granted the parties' joint motion for remand, vacating the 
Board's September 2004 decision and remanding the case for 
compliance with the terms of the joint motion.

When this matter was again before the Board in January 2006, 
the Board remanded the case to comply with the terms of the 
Court's July 2005 order.  Because the RO again denied the 
veteran's claim in May 2006, this appeal was returned to the 
Board for further appellate consideration.


FINDING OF FACT

The veteran's cardiovascular disorder is not shown to be 
related to service, nor is it shown by the evidence to have 
existed to a compensable degree within one year from the date 
of separation from service.


CONCLUSION OF LAW

A cardiovascular disorder claimed as paroxysmal atrial 
fibrillation was not incurred in or aggravated by active 
military service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000, VA has a 
duty to notify claimants for VA benefits of information 
necessary to submit in order to complete and support a claim, 
and a duty to assist claimants in the development of 
evidence.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2006).  

The VCAA notice requirements in this appeal have been 
satisfied by virtue of letters sent to the claimant in March 
2002 and March 2006.  Those letters advised the claimant of 
the information necessary to substantiate his claim, as well 
as of his and VA's respective obligations for obtaining 
specified different types of evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In addition, the March 
2006 letter told the claimant to provide any relevant 
evidence in his possession.  See 38 C.F.R. § 3.159(b)(1);  
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  An additional letter was issued in March 
2006 notifying the veteran of the information and evidence 
necessary to establish a disability rating and an effective 
date from which payment shall begin.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The Board notes that proper VCAA notice was not provided 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on the veteran's claim for VA 
benefits.  Any deficiencies in the incomplete, timely notice, 
however, were cured in the March 2006 letter sent out as 
instructed by the January 2006 Board remand.  The information 
and evidence received after the initial adjudication was 
afforded proper subsequent VA process, as was evidence 
received after the issuance of the development letter.  
Furthermore, because the appellant was provided a meaningful 
opportunity to participate effectively in the processing of 
his claim, any defect with respect to the timing of the 
notice is nonprejudicial. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(a), (d); 38 C.F.R. § 3.159(c), (d).  The 
claims file contains all available evidence pertinent to the 
claim, including service medical records (SMRs), private 
medical records, reference articles submitted by the veteran, 
and an April 2006 VA examination report.  The veteran was 
given ample notice and opportunity to provide evidence on his 
behalf or to inform VA of existing evidence that had not been 
obtained.  Therefore, the Board finds VA has satisfied the 
duty to assist in obtaining evidence.

Analysis

Generally, service connection is warranted where the evidence 
of record establishes that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 
3.303.  Further, if a condition noted during service is not 
shown to be chronic, then generally, a showing of continuity 
of symptoms after service is required for service connection.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for a disease first diagnosed after service when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  For certain chronic 
disorders, service connection may be granted if the disease 
becomes manifest to a compensable degree within one year 
following separation from service. 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.

To prevail on the issue of service connection, there must be 
(1) medical evidence of a current disability; (2) medical 
evidence or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet. App. 341, 346 (1999).  The determination as 
to whether these requirements are met is based on an analysis 
of all the evidence of record and an evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).  When there is an approximate balance 
of positive and negative evidence regarding the merits of an 
issue material to a determination of the matter, the benefit 
of the doubt in resolving each such issue shall be given to 
the claimant.  38 U.S.C.A. § 5107(b).

Post-service treatment records reflect that the veteran has 
been diagnosed with atrial fibrillation, and a pacemaker was 
implanted in June 2000.  However, service medical records 
(SMRs) do not establish that the veteran had any heart 
disorder in service.  SMRs indicate the veteran was examined 
and found physically fit for transfer in September 1944, 
April 1945, June 1945, and January 1946.  The veteran's 
February 1946 separation examination report indicated his 
cardio-vascular system to be clinically normal.  This report 
specifically noted the heart, arteries, and veins to be 
normal and included pulse and blood pressure readings taken 
before, immediately after, and three minutes after exercise.  
The summary of defects listed myopia, and his history of 
illnesses included fractured bones in 1942 and 1943 and 
scarlet fever in 1944.  

Furthermore, service treatment records do not contain a 
complaint or medical finding involving the heart.  The only 
medical treatment solicited by the veteran while in service 
involves the August 1944 diagnosis of scarlet fever.  
According to his SMRs, the veteran developed a sore throat on 
his second day of leave followed two days later by a rash on 
his arms and upper chest.  He was in bed for one week and had 
an elevated temperature for five days.  He was on leave for 
this condition between August 4 and August 17.  He was 
discharged from doctor's care on August 24.  He returned to 
the medical center on August 28 because the skin on his hands 
and feet was peeling.  He was given one week light duty.  
Service treatment records do not reflect that he sought 
further treatment for this illness, nor do they indicate that 
this illness affected the veteran's heart.  

In addition to the normal medical findings at the time of 
separation from service, the absence of any medical record of 
a diagnosis or treatment for many years after service is 
probative evidence against the veteran's claim.  With regard 
to the decades-long evidentiary gap in this case between 
active service and the earliest cardiac complaints, the Board 
notes that this absence of evidence constitutes negative 
evidence tending to disprove the claim that the veteran 
contracted a disease in service which resulted in chronic 
disability or persistent symptoms thereafter.  See Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that 
the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact); 
see also 38 C.F.R. § 3.102 (noting that reasonable doubt 
exists because of an approximate balance of positive and 
"negative" evidence).  

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).  

Post-service medical evidence, consisting primarily of 
private medical records beginning in August 1998, shows that 
the veteran's atrial fibrillation was first documented over 
40 years after service.  Additionally, none of the statements 
of past medical history found in the post-service medical 
evidence establishes any injury or the onset of any heart 
pathology in service.  According to a May 2000 treatment 
record, the veteran told his doctor he had been having 
arrhythmia problems for approximately the last five years.  
Another record indicates the veteran was first diagnosed with 
atrial fibrillation in 1995 when he developed arrhythmia 
while golfing on a hot day.  An August 2000 letter notes the 
veteran's 10-year history of paroxysmal and more recently 
persistent atrial fibrillation.  

Finally, there is no competent medical opinion otherwise 
linking the veteran's current disability to service.  The 
veteran contends that his in-service illness weakened his 
heart and led to his current disability.  He believes that 
his illness may have been misdiagnosed as scarlet fever and 
has asserted that he had actually contracted rheumatic fever.  
The veteran has submitted detailed statements outlining his 
position and has provided medical and military literature 
discussing rheumatic fever, heart disease, and living 
conditions in World War II Naval training stations.  

The veteran states that he was placed on light duty on August 
28, 1944, for what Naval medical personnel described as a 
heart murmur.  He also states he was inactive until September 
25, 1944, when he was given another assignment despite being 
told he still had a heart murmur.  The veteran concedes this 
information does not appear in his medical records and 
suggests it may have been inadvertently or deliberately 
omitted.  He cites Internet medical articles along with the 
results of a recent Doppler ECG to argue that this in-service 
heart murmur led to leakage and malfunction of the mitral 
valve located between the left atrium and left ventricle of 
his heart, which in turn caused the muscles of the atrium to 
work harder, creating undue strain and causing the weakening 
of the heart muscle and the eventual enlargement of the left 
atrium.  

The Board does not doubt the sincerity of the veteran's 
beliefs.  However, neither the Board nor the veteran, as a 
layperson, is qualified to render opinions diagnosing a 
disability or determining the cause of a current disability.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  The veteran's 
unsubstantiated testimony of the statements made by Naval 
medical personnel is insufficient for establishing a 
diagnosis, as a layperson's account of what a physician 
purportedly told him is simply too attenuated and inherently 
unreliable to constitute competent medical evidence.  
Robinette v. Brown, 8 Vet. App. 69 (1995).  Likewise, while 
it is argued that medical literature provided by the veteran 
is supportive of the claim for service connection, the Board 
finds that such generic texts, which do not address the facts 
in this particular veteran's own case, and without a 
sufficient degree of medical certainty, do not amount to 
competent medical evidence of the cause of a disease.  Sacks 
v. West, 11 Vet. App. 314 (1998); Libertine v. Brown, 9 Vet. 
App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459 (1996).  

To be considered competent for the purpose of diagnosing a 
disability or establishing the cause of a current disability, 
evidence must be offered by an individual who possesses the 
education, training, or experience to offer medical 
diagnoses, statements, or opinions.  See Espiritu, supra.  Of 
the evidence of record in the present case, only the private 
medical records and the VA examination report can potentially 
contain competent evidence of a link between the veteran's 
illness and his current disability.  Neither source has 
offered such evidence in support of the veteran's claim.  

The private medical records make no mention of the veteran's 
prior medical history, and the veteran has neither submitted 
nor alleged the existence of relevant medical records from 
before 1998.  As mentioned above, the private records note 
that the veteran's symptoms seem to have begun in the 1990s.  
They do not reflect an earlier history of a heart murmur and 
make no mention of earlier treatment of a possible heart 
condition.  The veteran's private medical records do not 
reference the 1944 illness, indicating the veteran may not 
have mentioned it or that the doctors may not have considered 
it relevant.  The records do not indicate that the veteran 
was asked whether he had scarlet fever, rheumatic fever, or 
any similar illness in service, nor do they otherwise 
indicate a suspicion that the veteran's heart problems may be 
linked to any such illness or to anything that may have 
happened while the veteran was in service.  The only 
explanation offered in these records appears in an April 2000 
note in which one of the physicians suggests the veteran's 
recent history of intermittent atrial fibrillation may be due 
to bradycardic-induced episodes linked to his sleep apnea.  

While the private medical records provide no evidence to 
support the claim that the veteran's current atrial 
fibrillation is linked to an in-service illness, the April 
2006 VA examination report offers competent medical evidence 
that directly contradicts the veteran's contention.  In her 
examination report, the VA examiner concluded the veteran's 
present cardiac symptoms were not related to the illness that 
was diagnosed as scarlet fever while in military service.  
The examiner further concluded there was no evidence to 
support the veteran's contention that the diagnosed condition 
of scarlet fever was, in fact, rheumatic fever.  She noted 
that the SMRs show several references to scarlet fever, 
contain no reference to a heart murmur, and indicate that the 
veteran recovered from his illness without complication.  The 
examiner further cited symptoms associated with rheumatic 
fever, including very painful migratory polyarthritis that is 
experienced in about 75 percent of the cases of rheumatic 
fever, and noted that the veteran's medical records contain 
no indictation that he suffered from arthritis.  The examiner 
also discussed symptoms, including desquamation of the hands 
and the development of a rash, that were reflected in the 
veteran's medical records and were consistent with scarlet 
fever.  

The examiner noted that atrial fibrillation can be caused by 
various cardiovascular diseases, including rheumatic fever.  
However, she considered it very unlikely that the veteran 
would have had no cardiac problems throughout the intervening 
years between his illness and his heart disorder.  She also 
determined that, even if the veteran had suffered from 
documented rheumatic fever in service, it was unlikely that 
any resulting atrial fibrillation caused by rheumatic heart 
disease would appear so many years later.

The Board finds the VA examiner's opinion highly probative to 
the issue at hand.  The examiner's credentials indicate that 
she is professionally qualified to offer an opinion regarding 
the nature of the veteran's in-service illness and the 
etiology of his current heart condition.  Her conclusions 
were also based on her own physical examination of the 
veteran.  Her opinion reflects that she read the veteran's 
claims file and familiarized herself with his medical 
history.  It also indicates that she was acquainted with the 
veteran's contentions and with his own beliefs as to the 
cause of his current disability and that she considered his 
theories in preparing her opinion.  Finally, the claims file 
contains no competent evidence to contradict the examination 
report.  

Therefore, as there is no competent evidence that provides 
the required nexus between military service and the veteran's 
current cardiovascular disorder, service connection is not 
warranted.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  The 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102.  The preponderance of the evidence is 
against the veteran's claim, and it must be denied.


ORDER

Entitlement to service connection for a cardiovascular 
disorder, claimed as paroxysmal atrial fibrillation, is 
denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


